Citation Nr: 1030264	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  05-01 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for herniated 
nucleus pulposus, L5-S1, with bilateral sacroiliitis prior to 
July 1, 2009.

2.  Entitlement to a rating in excess of 40 percent for herniated 
nucleus pulposus, L5-S1, with bilateral sacroiliitis from July 1, 
2009.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1987 to October 2001.  

The appeal comes before the Board of Veterans' Appeals (Board) 
from January 2004 rating decision rendered by the Seattle, 
Washington, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued a previously assigned 20 percent 
rating for herniated nucleus pulposus, L5-S1, with bilateral 
sacroiliitis.  

In January 2009 the Board remanded the Veteran's claim for 
further development.  

In a rating decision dated in April 2010, the RO increased the 
evaluation for the low back disability to 40 percent, effective 
July 1, 2009.  Nonetheless, the issue of entitlement to an 
increased evaluation for this disability remains before the Board 
on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO decision 
assigning a particular rating, a subsequent RO decision assigning 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  

In a statement received in May 2009, the Veteran indicated that 
he could no longer work due to his back disability and was in the 
process of applying for federal disability retirement from his 
job with the Transportation Security Administration (TSA)] and 
for disability benefits from the Social Security Administration 
(SSA).  Based on such statements, the Board finds that the issue 
of entitlement to TDIU has been raised by the record and is 
construed as a component of the instant appeal.  Rice v. 
Shinseki, 22 Vet. App. 447, 451 (2009).
Accordingly, the issues on appeal have been characterized as set 
forth on the title page of this decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court), are 
applicable to this matter.

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
Court in Stegall has indicated, moreover, that if the Board 
proceeds with final disposition of an appeal, and the remand 
orders have not been complied with, the Board itself errs in 
failing to ensure compliance.  Id. at 271.  Thus, while the Board 
regrets the additional delay in this case, for the reasons 
discussed below, the case must be returned to the AMC/RO to 
obtain medical and/or personnel records from the Veteran's former 
employer, TSA, and to complete other development.

In January 2009 the Board remanded the claim, in part, to obtain 
medical or job records from TSA.  In April 2009 TSA notified the 
RO that medical and job records could be obtained from the Human 
Resources Service Center.  The RO requested "medical and job 
records that relate to the Veteran's claim for disability 
benefits" in July 2009, but did not receive a response or take 
any action to follow up with the Human Resources Service Center 
or the Veteran and his representative.  The leave records may be 
relevant to his claim for an increased rating for his back 
disability, including on an extraschedular basis.  In a June 2003 
fee-basis examination report, the Veteran denied missing any time 
from work due to his back disability.  In a February 2007 fee-
basis examination report, he stated that he missed 15 days from 
work in the past year due to his low back disability.  Therefore, 
the AMC/RO must make an additional attempt to obtain all leave 
records from TSA from 2006 until his disability retirement in 
2009.

(Medical records pertaining to his disability retirement were 
received in August 2009 from the Office of Personnel Management 
(OPM) and consisted of mostly-duplicative VA treatment records 
and a duplicative private evaluation report).  

Also, a letter from the Social Security Administration (SSA) 
dated in September 2009 notified the Veteran that he was disabled 
for SSA purposes beginning in April 2009 based on primary 
diagnoses of ankylosing spondylitis and inflammatory 
spondylopathy and a secondary diagnosis of osteoarthritis.  Where 
VA has actual notice of the existence of records held by SSA 
which appear relevant to a pending claim, VA has a duty to assist 
by requesting those records from SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992).  Although VA is not 
obligated to follow a determination made by SSA, these records 
may be relevant to the matter on appeal and should be obtained 
and associated with the claims folder.

Finally, the Board finds that an additional VA examination is 
required to clarify whether the Veteran has any ankylosis of the 
thoracolumbar or entire spine.  The Board reiterates that for VA 
compensation purposes, unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire thoracolumbar spine, 
or the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted opening 
of the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, note 5.

On VA examination in July 2009, reported range of motion of the 
thoracolumbar spine included flexion to 20 degrees, extension to 
five degrees, and right and left lateral flexion and rotation to 
10 degrees in each plane; range of motion findings of the 
cervical spine (neck) were also reported.  However, the examiner 
indicated that there was ankylosis of the entire cervical spine 
in flexion; ankylosis of the entire thoracolumbar spine in 
neutral (favorable ankylosis); and indications of unfavorable 
ankylosis that included difficulty walking because of a limited 
line of vision, breathing limited to diaphragmatic respiration, 
dyspnea, and dysphagia.  By definition for VA compensation 
purposes, one cannot have both range of motion of a segment of 
the spine and ankylosis in that same segment.  Rather, ankylosis 
is defined by fixation of part or all of the spine.  The July 
2009 VA examination findings clearly demonstrated an ability to 
move, though limited, both the cervical and thoracolumbar spine.  

Similarly, a VA Gulf War examination report dated in May 2010 
reported objective findings included ankylosis of the entire 
spine from the neck to coccyx.  However, reported range of motion 
findings of the thoracolumbar spine included flexion to 70 
degrees, extension to 20 degrees, right and left lateral flexion 
to 30 degrees, and left and right rotation to 30 degrees.  
Reported cervical range of motion included flexion to 45 degrees, 
extension to 20 degrees, right and left rotation to 70 degrees, 
and right and left lateral [flexion] to 30 degrees. Gait was 
described as normal with very stiff posture, and the Veteran 
denied any dyspnea.

In conclusion, both the July 2009 and May 2010 VA examination 
reports are internally inconsistent with respect to range of 
motion and ankylosis findings, and seem to suggest a dramatic 
improvement in the Veteran's low back (and nonservice-connected 
neck) disability during a 10-month period.  Therefore, the 
Veteran should be afforded an additional VA spine examination to 
evaluate and clarify the current nature of his low back 
disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AMC/RO should obtain from the SSA the 
records pertinent to the Veteran's claim for 
Social Security disability benefits as well 
as the medical records relied upon concerning 
that claim.  Any negative search result 
should be noted in the record and 
communicated to the Veteran. 

2.  The AMC/RO should obtain all leave 
records from 2003 to 2009 from the Human 
Resources Service Center for TSA.  

3.  The AMC/RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA that treated 
him for his low back disability.  Of 
particular interest are VA treatment records 
from July 2009 to the present.  After the 
Veteran has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran is to be notified of 
unsuccessful efforts in this regard, in order 
to allow the Veteran the opportunity to 
obtain and submit those records for VA 
review.

4.  After any requested records are obtained 
and associated with the claims folder or 
determined to be unavailable, the AMC/RO 
should arrange for the Veteran to undergo a 
VA spine examination by a physician to 
determine the current nature his lumbar spine 
disability.  All indicated tests and studies 
are to be performed.  The entire claims 
folder and a copy of this remand must be made 
available to the physician for review of the 
case.  A notation to the effect that this 
record review took place must be included in 
the report of the physician.  The examination 
must be conducted following the protocol in 
VA's Disability Examination Worksheet for VA 
Spine Examination, revised on April 20, 2009.

Following a review of the claims folder and 
examination of the Veteran, the physician 
should clearly detail in his or her report 
all range of motion findings for the entire 
spine based on measurements using a 
goniometer and should note any segments of 
favorable or unfavorable ankylosis.  The 
examiner should also address the apparent 
contradiction with respect to findings of 
ankylosis made at the July 2009 and May 2010 
examinations.  The examiner should also 
comment as to whether it is at least as 
likely as not that the Veteran's lumbar spine 
disability, alone or in concert with his 
other service-connected disabilities, 
prevents him from obtaining and retaining 
substantially gainful employment, without 
regard to age or any non-service connected 
disabilities.  (The Veteran's other service-
connected disabilities include asthma, 
Crohn's disease, hemorrhoids, status-post 
appendectomy scar, and urticaria).  

All opinions should be accompanied by a clear 
rationale.  If the examiner cannot respond 
without resorting to speculation, he should 
explain why a response would be speculative.

5.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations, including a discussion of 
whether a referral for extraschedular 
evaluation is warranted under 38 C.F.R. § 
3.321.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


